 

Case: 3:18-cv-50249 Document #: 20 Filed: 10/03/18 Page 1 of 3 PagelD #:44

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

KAREN KNACK-TOMS,

Plaintiff,
Case No. 3:18-cv-50249
VS, Hon. Phillip G. Reinhard
Mag. Iain D. Johnston
MEYER NJUS TANICK, PA,

Defendant.
/

 

DEFENDANT'S NOTICE OF SUPPLEMENTAL AUTHORITY TO
SUPPORT RULE 12(B)(6) MOTION TO DISMISS COMPLAINT

Meyer Njus Tanick, P.A. (“MNT”) submits the following for its Supplemental Authority
in Support of its Rule 12(b)(6) Motion to Dismiss Complaint:

1. On September 27, 2018, the Honorable Gordon J. Quist entered an order
dismissing a complaint brought under the Fair Debt Collection Practices Act (“FDCPA”) on the
basis that the plaintiff failed to plead facts to support the assertion of the court’s jurisdiction.
Buchholtz v. Meyer Njus Tanick, P.A., Case No. 18-CV-00607, 2018 WL 4625740 (W.D. Mich.
Sept. 27, 2018). A copy of the Buchholz opinion 1s attached as Exhibit A.

2. As in the instant case, the plaintiff in Buchholtz alleged that an MNT attorney
violated 15 U.S.C. §1692e(3) by sending a letter to the plaintiff, without engaging in any
“meaningful review” of the file. Judge Quist found that the alleged violation was not an abusive
debt collection practice:

The FDCPA prohibits ‘any false, deceptive, or misleading representation or
means in connection with the collection of any debt.’ 15 U.S.C. 1692e. The goal
of the FDCPA is it eliminate abusive debt collection practices, not all debt
collection practices. [citing Lyshe +. Levy, 854 F.3d 855, 859 (6"" Cir. 2O17)].

Plaintiff has not pled a concrete injury that is fairly traceable to Defendant and has
not alleged how Defendant engaged in any walavfiul behavior. Therefore,

2209361

 
Case: 3:18-cv-50249 Document #: 20 Filed: 10/03/18 Page 2 of 3 PagelD #:45

PlainufPs claims will be dismissed.
fd. at p. 4, emphasis in original.
3. The letter at issue in Buchholtz is identical to the letters at issue here. There were
no allegations that the amount sought was incorrect or that the debtor did not owe the debt. The
form letter does not represent an abusive collection practice and, like Buchholtz, this case should

be dismissed.

Respectfully submitted,
MADDIN HAUSER ROTH
& HELLER, P.C.

/s/_ Kathleen H. Klaus

Kathleen H. Klaus (P67207)
Attorneys for Defendant

28400 Northwestern Hwy, 2" Floor
Southfield, MI 48034 (248) 359-7520
kklaus@imaddinhauser.com

 

 

Dated: October 3, 2018

220936)

 
Case: 3:18-cv-50249 Document #: 20 Filed: 10/03/18 Page 3 of 3 PagelD #:46

 

CERTIFICATE OF SERVICE

I hereby certify that on October 3, 2018 I electronically filed the above document(s)
with the Clerk of the Court using the ECF system, which will send notification of such filing to
those who are currently on the list to receive e-mail notices for this case.

/s/_ Kathleen H. Klaus

Kathleen H. Klaus (P67207)
Attorneys for Defendant

28400 Northwestern Hwy, 2”" Floor
Southfield, MI 48034

(248) 359-7520
Kklaus@émaddinhauser.com

 

 

 

2209301

 

 
